Citation Nr: 0933439	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-26 537	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for cold injury 
residuals of the feet.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disability.

4.  Entitlement to a compensable rating for service-connected 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The appellant had active duty for training from September 
1989 to February 1990, and active duty from July 1992 to May 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, and a January 2006 rating 
decision by the Cleveland, Ohio RO.

Initially, the Board notes that if a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  However, if, after VA issues a 
decision on a claim, it receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file at 
the time of the prior decision, VA is required to reconsider 
the claim.  71 Fed. Reg. 52455-52457 (Sept. 6, 2006) 
(codified at 38 C.F.R. § 3.156(c)).  In this case, although 
additional service treatment records (STRs) have been 
associated with the claims file that had not been considered 
by the RO in earlier rating decisions (December 1991 and 
December 1995), these additional records relate to the 
treatment of an inguinal hernia.  There are no references to 
treatment for a psychiatric disability, a knee disability or 
cold injury residuals.  Therefore, after examining the newly 
submitted STRs in detail, the Board finds that they are not 
relevant to the current claims on appeal.  As such, the 
claims will be addressed as claims to reopen, rather than 
being reconsidered on the merits.  

(The decision below addresses the claims to reopen.  
Consideration of the appellant's claim for a compensable 
evaluation for sinusitis and the underlying claim of service 
connection for cold injury residuals of the feet is deferred 
pending completion of the development sought in the remand 
that follows the decision.)


FINDINGS OF FACT

1.  By way of a December 1995 rating decision, the RO denied 
service connection for a nervous disability, a knee 
disability and a cold injury of the feet; the Veteran did not 
appeal.

2.  Evidence received since the December 1995 RO decision 
related to the Veteran's psychiatric disability (nervous 
condition) and knee disability is new to the record, but does 
not by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate either claim; nor does it raise a reasonable 
possibility of substantiating either claim.

3.  Evidence regarding cold injury residuals of the feet 
received since the December 1995 RO decision is new to the 
record, and when considered with the previous evidence of 
record, raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the Veteran's claim for service connection for a psychiatric 
disability or a knee disability.  38 U.S.C.A. §§ 1110, 1131, 
5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for cold injury 
residuals of the feet.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 
2002); 38 C.F.R. §§ 3.303, 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2005, prior to the initial adjudication of the claims to 
reopen.  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  The Veteran was 
informed of the requirement that new and material evidence 
must be received in order to reopen a claim, and he was told 
what was required to substantiate the underlying service 
connection claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the Veteran's claim to reopen service 
connection for a knee disability and a psychiatric disability 
will be denied, and because the underlying claim of service 
connection for cold injury residuals will be addressed in a 
remand, these questions are not now before the Board.  
Consequently, a remand of the service connection questions is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  (The RO will be instructed in the remand of the 
cold injury claim to provide VCAA notice regarding disability 
ratings and an effective date.)

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

In the present case, the RO has obtained the Veteran's STRs, 
and VA and private medical records.  The RO provided an 
examination in furtherance of his claims of service 
connection for a knee disability and a psychiatric 
disability.  Although the Veteran mentioned that private 
treatment records existed and needed to be associated with 
the claims file, he specifically stated that these records 
pertained solely to treatment for sinusitis, and only 
mentioned the records in the context of his claim for 
increase.  See July 2009 Board hearing transcript pages 5-7.  
Additionally, as no new and material evidence has been 
presented sufficient to reopen the Veteran's claim for 
service connection for a knee disability or a psychiatric 
disability (see below discussion), a VA examination is not 
required.  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA is not required to provide a medical examination or 
opinion).  VA has no duty to inform or assist that was unmet.

II. Law and Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  By way of a December 1991 decision, the RO denied 
service connection for a knee disability.  In December 1995, 
the RO denied service connection for a nervous condition, a 
cold injury of the feet, and a knee disability.  The Veteran 
did not appeal either decision; consequently, the 1991 and 
1995 rating decisions became final decisions.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  
As such, new and material evidence must be submitted in order 
to reopen the claims of service connection.  See 38 U.S.C.A. 
§ 5108 (West 2002).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claims may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the December 1995 denial and that also raises a reasonable 
possibility of substantiating the claims that a psychiatric 
disability, knee disability, or cold injury residuals of the 
feet are related to military service.

Cold Injury

The Veteran contends that he experienced cold weather while 
training in the Rocky Mountains before Desert Storm, noting 
that immediately after his training in the mountains, the 
skin of his feet started peeling and his toenails started 
changing and turning yellow.  See July 2009 Board hearing 
transcript.

Of record at the time of the December 1995 decision were the 
STRs, which included a January 1993 entry noting that the 
Veteran complained of cold weather exposure for the previous 
week.  The Veteran stated that he noticed a dull sensation 
while getting up from his twelve hour shift.  On examination, 
the examiner noted that the Veteran had no discoloration and 
good capillary refill, with no swelling, blisters or redness.  
Although the Veteran complained of cold exposure, no cold 
injury residual was diagnosed.

Considerable evidence and argument has been added to the 
record since the prior final denial in December 1995, some of 
which rises to the level of new and material evidence-i.e., 
raises a reasonable possibility of substantiating the claim 
that the Veteran had cold injury residuals of the feet which 
are related to service.  Specifically, the record includes 
outpatient treatment records from the Cleveland VA medical 
center (VAMC), containing several entries noting an Axis I 
diagnosis of frost bite of the hands and feet.  See February 
2003 mental health assessment entry.  Further, a December 
2006 podiatry consultation resulted in a diagnosis of tinea 
pedis.  Because the credibility of the evidence is to be 
presumed in this context, see Justus, supra, 3 Vet. App. at 
513, and because the claim was originally denied because of 
the lack of evidence of a currently diagnosed problem with 
the feet, with the RO noting in its December 1995 denial that 
there was no evidence of a foot disability at all, this newly 
submitted medical evidence raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
new and material evidence sufficient to reopen a claim of 
service connection for cold injury residuals of the feet has 
been presented, and the claim is therefore reopened.

Psychiatric Disability and Knee Disability

At the time of the December 1995 RO decision denying service 
connection for a nervous condition and a bilateral knee 
disability, the relevant evidence of record consisted of the 
STRs, which contained no complaints related to a psychiatric 
disability, but contained several entries noting that the 
Veteran presented complaining of knee pain, noting that 
although he denied trauma, it hurt with prolonged standing or 
sitting.  The Veteran was diagnosed with bilateral 
patellofemoral syndrome.  See January and February 1990 
entries.  The evidence of record at the time of the last 
prior final denial also includes an October 1991 VA special 
orthopedic examination diagnosing the Veteran with bilateral 
patellofemoral syndrome; and records from the Brentwood 
Hospital related to treatment for a contusion of the left 
foot, and containing an x-ray noting no evidence of a 
fracture or dislocation.

Also of record at the time of the December 1995 RO decision 
was a VA General Medical examination dated in September 1995 
which does not discuss a psychiatric disability or reference 
a knee disability; a VA joints examination dated in September 
1995 diagnosing the Veteran with bilateral patellofemoral 
syndrome, and noting that he had several falls and injuries 
to his knees in service; a September 1995 psychiatric 
examination diagnosing the Veteran with a prior history of a 
major depressive episode, recovered.  At this 1995 
examination, the Veteran noted that while on active duty he 
was doing heavy lifting and had a hernia, and was also 
diagnosed as having pericarditis.  He stated that his in-
service treatment for asthma caused gastrointestinal 
distress, and noted that from a mental point of view, all his 
physical problems made him emotionally distraught and he 
became quite irritable and developed what appeared to be 
symptomatology consistent with depression.  The record also 
includes a September 1995 knee x-ray, noting no significant 
abnormality of the bone, joints or adjacent soft tissue; and 
Progress notes dated in March 1997 related to the Veteran's 
asthma, and a January 1995 Medical Evaluation Board 
recommending that the Veteran be presented to the Physical 
Evaluation Board to have a fitness for duty determination, 
and a March 1995 Medical Evaluation Board proceedings noting 
that the Board convened and found that the Veteran was 
medically unfit for service due to his asthma.

Evidence added to the record since the December 1995 RO 
denial includes: additional STRs related to an inguinal 
hernia surgery, a January 1997 radiologic consultation 
related to the Veteran's chest, a medical history from 
Lincoln Electric company noting a hernia while in the Army, 
and currently diagnosed asthma, an April 1995 progress note 
from the Brentwood Hospital related to throat problems and 
tonsillitis; x-rays of the hands and sinuses dated in May 
2004; a May 2004 VA examination related to the Veteran's 
sinuses, outpatient treatment records from the Cleveland VAMC 
dated from July 2002 through October 2007, which contain a 
February 2003 entry noting an Axis I diagnosis of psychotic 
disorder not otherwise specified, and an Axis III diagnosis 
of bilateral degenerative joint disease.  The outpatient 
records also include a September 2003 orthopedic consultation 
diagnosing the Veteran with patellofemoral syndrome, with the 
Veteran noting that his bilateral knee pain began in 1989 
while in the service because of all the running and hiking he 
did in his boots while in the service.  Other newly added 
outpatient treatment entries include a May 2004 active 
problems list showing a diagnosis of depressive disorder and 
a psychotic disorder, a December 2004 entry showing an Axis I 
diagnosis of depression, and a February 2005 entry showing 
that his knees were bothering him from being a truck driver.  
The progress notes also contain a May 2006 entry showing a 
diagnosis of a depressive disorder and paranoia, noting that 
the Veteran felt his work as a truck driver was physically 
exhausting and he was not happy with it.

Lastly, the newly submitted evidence includes a July 2009 
Board hearing, where the Veteran stated that he was diagnosed 
with depression while on active duty, noting that he was 
given Wellbutrin.  The Veteran also stated that his bilateral 
knee disability was the result of service, stating that he 
never experienced knee problems prior to entry, noting that 
running in boots on concrete caused his knees to ache and 
pop.

Here, despite the newly added statements from the Veteran, 
and evidence from the Cleveland VAMC noting complaints and 
treatment related to the Veteran's psychiatric disability and 
bilateral knee disability, none of these newly received 
records address the central issue of whether any current 
psychiatric disability or knee disability began during his 
period of service or whether either disability was aggravated 
by his military service.  In fact, the newly submitted 
treatment records associate his knee disability with truck 
driving, and also reference his current depression in the 
context of the Veteran's unhappiness with his current 
occupation, as the Veteran consistently noted during his 
mental health consultations that his truck driving occupation 
was physically and mentally exhausting.  None of the current 
treatment records raise a reasonable possibility that the 
Veteran's currently diagnosed psychiatric disability or knee 
disability is related to military service.

Thus, the Board finds that the evidence received since the 
December 1995 RO decision is not material because, when 
considered alone or with previous evidence of record, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim--i.e., the newly added evidence 
does not associate any psychiatric disability with the 
Veteran's military service, nor does it relate any knee 
disability to military service.  In fact, the newly submitted 
evidence pertaining to the Veteran's bilateral knee 
disability is cumulative of the evidence previously of 
record, as the new evidence only contains additional 
diagnoses of patellofemoral syndrome, and notes continued 
treatment for his bilateral knee disability.  The new records 
describing treatment for a psychiatric disability, do not 
attribute his mental health problems to service.   Therefore, 
the Board finds that the newly submitted medical records do 
not raise a reasonable possibility of substantiating the 
claim.

Further, although the Veteran's newly added statements 
provided during the July 2009 Board hearing provide 
additional information regarding his contentions that his 
knee disability and psychiatric disability began during 
service, and greater detail regarding his disabilities, his 
statements do not constitute new and material evidence.  He 
had already laid out his contentions regarding the etiology 
of his disabilities at the time of the last prior final 
denial.  The determinative, but missing, information would be 
competent evidence that the Veteran's disability originated 
during military service or was aggravated thereby.  The 
Veteran is not competent to provide such medical information 
regarding the onset of a disease or its progression; 
consequently, his statements regarding the etiology of his 
disabilities do not raise a reasonable possibility of 
substantiating his claim.

In view of the foregoing, the Board finds that new and 
material evidence to reopen the previously denied claim of 
service connection for a psychiatric disability and a knee 
disability has not been received, and the application to 
reopen will therefore be denied.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of service connection for cold injury 
residuals of the feet; to this limited extent, the appeal is 
granted.

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for a psychiatric 
disability, the application to reopen is denied.

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for a knee 
disability, the application to reopen is denied.


REMAND

Cold Injury

In this case, because the Veteran's claim has been reopened, 
the Board finds that a remand is necessary in order to afford 
the Veteran a VA examination to determine precisely what 
current cold injury residuals exist, if any, from his 
documented in-service cold exposure in January 1993.  
Specifically, the examiner should comment on whether the 
Veteran has a current foot disability that can be traced to 
an in-service cold injury, taking into account the February 
2003 entry in the Cleveland VAMC outpatient treatment records 
noting a diagnosis of frostbite of the hands and feet, as 
well as the December 2006 podiatry consultation showing tinea 
pedis.  The examiner should offer an opinion as to whether 
any currently diagnosed foot disability is at least as likely 
as not etiologically related to the January 1993 in-service 
cold exposure.  As such, entitlement to service connection 
for cold injury residuals of the feet is remanded for further 
development.

Sinusitis

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
Such reasonable efforts generally consist of an initial 
request for the records and if the records are not received, 
at least one follow-up request.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2008).

In this case, during his July 2009 Board hearing, the Veteran 
noted that he had received treatment last summer for his 
sinusitis at the Cleveland Clinic Urgent Care in Twinsburg.  
He noted that the doctor at the Cleveland Clinic in Twinsburg 
said that he had a partially collapsed lung on the left side 
because of a sinus infection that eventually involved his 
lungs.  The Veteran also stated that he received treatment 
for his sinusitis at non-VA facilities, noting that he gave 
these records to his doctor at the Brecksville VA medical 
center.  The Veteran also mentioned that he received 
treatment for his sinusitis at South Pointe Hospital in 2007 
or 2008.  He also stated that he had recently been to the 
Brecksville VAMC (about four or five months prior), because 
he had a sinus infection, and noted that Dr. L. gave him 
penicillin for his infection.  The Veteran noted that he had 
informed the RO that there were additional current treatment 
records at the Brecksville VAMC concerning his sinusitis.

Based on the information provided by the Veteran at his July 
2009 Board hearing, the Board finds that a remand is required 
to attempt to obtain private treatment records from the 
Cleveland Clinic Urgent Care in Twinsburg, South Pointe 
Hospital, and VA treatment records from the Brecksville VAMC, 
which could help the Veteran substantiate his claim for a 
compensable rating for his sinusitis.  This is so because the 
records could contain information relevant to the current 
appeal, specifically, medical evidence showing an increase in 
severity of the Veteran's service-connected sinusitis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a VCAA letter 
relating to the underlying claim of 
service connection for cold injury 
residuals of the feet and the claim for 
increase for sinusitis.

2.  The Veteran should be afforded a VA 
examination conducted by an examiner with 
the appropriate expertise to determine if 
the Veteran currently suffers from any 
cold injury residual of the feet, and if 
so, to render a nexus opinion regarding 
the medical probability that any current 
cold injury residual is attributable to 
the Veteran's military service.  The 
examiner should include an opinion as to 
whether it is at least as likely as not 
that the Veteran's current cold injury 
residual(s) of the feet is attributable 
to military service, taking into 
consideration the February 2003 entry in 
the Cleveland VAMC outpatient treatment 
records noting a diagnosis of frostbite 
of the hands and feet, as well as the 
December 2006 podiatry consultation 
showing tinea pedis. 

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
sinusitis claim on appeal.  With any 
necessary authorization from the Veteran, 
the AOJ should attempt to obtain and 
associate with the claims file any 
medical records identified by the Veteran 
that have not been secured previously.  
Specifically, an attempt should be made 
to obtain sinusitis related records from 
South Pointe Hospital, the Cleveland 
Clinic Urgent Care center in Twinsburg, 
and current treatment records from the 
Brecksville VAMC.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform the Veteran and his 
representative in accordance with 
38 C.F.R. § 3.159(e), and ask them to 
provide copies of any additional medical 
records in their possession.

4.  The AOJ should schedule the Veteran 
for an examination to determine the 
current level of severity of the 
Veteran's sinusitis.  The claims file 
should be made available to the examiner 
and it should be noted in the report.  
The examiner should make all findings 
necessary to apply pertinent rating 
criteria.  

5.  The AOJ should thereafter consider 
the issues remaining on appeal in light 
of all information or evidence received.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


